              IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


MARCUS ANTHONY TERRELL,                      *
                                             *


        Plaintiff,                           *
                                             *


              V.                             *                 CV 617-104
                                             ■k


DOUG WILLIAMS, Warden at Smith               *
State Prison; MS. THOMPSON,                  *
Smith State Mail Room Official;              *
CAPTAIN WICKER, Smith State                  *
Prison; JOHN DOE OFFICIALS,                  *
Smith State Prison; OFFICER                  *
BEAR; and UNKNOWN INSURANCE                  *
PROVIDERS,                                   *
                                             *


        Defendants.                          *



                                         ORDER




        Pending before the          Court   is    Plaintiff's motion           for   relief

from judgment under Federal Rule of Civil Procedure 60(b) .                            (Doc.

25. )    In   short.       Plaintiff     seeks    relief   from    the    Court's      Order

dismissing his case for failure to prosecute and requests a stay

in the proceedings.           For the reasons set forth below.                 Plaintiff's

motion is GRANTED IN PART AND DENIED IN PART.




                                    I.    BACKGROUND


        Plaintiff,     a    state   prisoner      proceeding      pro    se,   filed    this

case pursuant to 42 U.S.C. § 1983 contesting the conditions of his

confinement at Smith State Prison.                   (See generally Compl.,             Doc.
1.)    He requested leave to proceed 2^ forma pauperis C'lFP"), but

the Court deferred ruling on that motion until Plaintiff filed an

amended complaint that stated his claims more coherently than his

original 164-page complaint.           (Order of Aug. 17, 2017, Doc. 5, at

4.)    Plaintiff filed his Amended Complaint, but the United States

Magistrate Judge found it suffered from the same inadequacies as

his    original     complaint       and     recommended    dismissal      without

prejudice.      (Report & Recommendation ("R&R"), Doc. 14, at 2, 5-

6.)     Plaintiff   filed    an     Objection   to   the   R&R,   which   finally

clarified    for    the     Court     the    constitutional       violations   he


originally alleged.         (See Objection, Doc. 15.)             The Magistrate

Judge considered Plaintiff's Objection and vacated the previous

R&R,   giving    Plaintiff    an    opportunity      to file   another    amended

complaint.      (Order of November 22, 2017, Doc. 17, at 2-3.)

       Plaintiff, however, never received notice of that Order or

the instruction to file another amended complaint.                  The Order of

November 22nd was sent to an address provided by Plaintiff at the

Gwinnett County Detention Center C'GCDC"),^ but it was returned as

undeliverable.      (Doc. 18.)       Plaintiff had been transferred out of

that facility before the Order of November 22nd was delivered, and

he did not inform the Court of his new address after his transfer


out of GCDC.




^ Plaintiff filed a notice of change of address on October 21, 2017, informing
the Court of his GCDC address.     (Doc. 16.)
     Without notice of the Court's Order, Plaintiff failed to file

an amended complaint.    As such, the Magistrate Judge entered a R&R

on February 5, 2018, that Plaintiff's case be dismissed without

prejudice for failure to prosecute.     (R&R, Doc. 19, at 1, 5-6.)

Plaintiff was mailed a copy of the R&R at GCDC, but it was again

returned as undeliverable.    (Doc. 20.)   Plaintiff claims that he

sent a letter on February 9th to the Clerk's Office requesting an

update on the status of his case.       While Plaintiff provided a

tracking number for that letter, the letter is not in the record

of the case.   For the purposes of this motion, the Court will give

Plaintiff the benefit of the doubt that he attempted to request a

status update.

     On March 7, 2018, having heard no objections to the R&R, the

Court entered an Order adopting the R&R and dismissing Plaintiff's

case for failure to prosecute.    (Order of March 7, 2018, Doc. 21.)

Plaintiff was mailed a copy of the Order, and, in what had become

a predictable pattern, that mail was returned as undeliverable.

(Doc. 23.)     Just a few days later. Plaintiff filed a notice of

change of address informing the Court that he would be returning

to GCDC on March 30th.   (Doc. 24.)   This notice informed the Court

that Plaintiff had not received any of the Court's R&Rs or Orders

since he filed his Objection on October 25, 2017.      (Id.)   After

updating his location, the Clerk did not forward Plaintiff any of

the documents previously returned as undeliverable.
       Thus, from early December 2017 until March 30, 2018, Plaintiff

was housed at another correctional facility than the one to which

the Clerk was sending his mail.           It was during this period that

all of the R&Rs and Orders relevant to Plaintiff's case were mailed


to him at the wrong address.

       Finally, Plaintiff sent a letter to the Clerk's Office on

July 13, 2018, requesting a status update on this case.2 According

to Plaintiff, he received a response on July 25th.^          Plaintiff then

filed this motion two months later requesting relief from judgment

for excusable neglect.




                           II.   LEGAL STANDARD


       Rule 60(b) provides in relevant part: '"On motion and upon

such terms as are just, the court may relieve a party or a party's

legal representative from a final judgment, order, or proceeding

for the following reasons: (1) mistake, inadvertence, surprise, or

excusable neglect."      Fed. R. Civ. P. 60(b)(1).      '''[F]or purposes of

Rule    60(b),    ^excusable   neglect'    is   understood    to   encompass

situations in which the failure to comply with a filing deadline

is attributable to negligence."        Cheney v. Anchor Glass Container

Corp., 71 F.3d 848, 850 (11th Cir. 1996) (citing Pioneer Inv.




2 The Clerk received the letter and retained it but did not docket it.   The
July 13th letter is attached to this Order as Exhibit A.
2 Typically, the Court sends a copy of the docket in response to requests for
status updates.
Servs. Co. v. Brunswick Assocs. Ltd. P^ship, 507 U.S. 380, 394

(1993)).

       "[W]hether a party's neglect of a deadline may be excused is

an   equitable      decision    turning    on   all    relevant     circumstances

surrounding the party's omission . . . includ[ing] the danger of

prejudice to the opposing party, the length of the delay and its

potential impact on judicial proceedings, the reason for the delay,

including      whether it was      within the     reasonable control of the

movant, and whether the movant acted in good faith." Id. (internal

quotations and alterations omitted) (citing Pioneer, 507 U.S. at

395).    Finally,      Rule   60(b) motions are left ''for           the   district

court's sound direction."         Green v. United States, 2015 WL 4944808,

at *3 (S.D. Ga. Aug. 19, 2015) (quoting Aldana v. Del Monte Fresh

Produce N.A., Inc., 741 F.3d 1349, 1355 (11th Cir. 2014)).




                                Ill.    DISCUSSION


       Plaintiff seeks to set aside the Court's Order dismissing his

case    because   he    never   received   notice     of   the   dismissal   or   the

Court's previous rulings in the case.               He argues that his letters

demonstrate diligence in keeping the Court updated on any changes

in     his    location    and    that   the     multiple     transfers       between

correctional facilities "caused confusion in the service of [his]

mail."       (Pl.'s Rule 60(b) Mot., Doc. 25, at 3.)
     It    is   irrefutable    that   Plaintiff      never       received    the   Order


granting him leave to amend his complaint, the R&R to dismiss his

case, or the Court's adoption Order.                (Docs. 18, 20, 23.)            While

Plaintiff did fail to formally update the Court of his location

after being transferred out of GCDC in December 2017, he did file

two notices of change of address each time he returned to GCDC.

Plaintiff also wrote a letter to the Clerk's Office on February 9,

2018, requesting a status update, and another letter on July 13,

2018.    Finally, in his March 19, 2018 notice of change of address.

Plaintiff informed the Court that he had not received any R&Rs or

Orders since October 2017.        It can therefore be said that Plaintiff

was reasonably diligent in remaining updated on his case.

        Turning to the Pioneer factors described above, the Court

finds    no   immediately     apparent     reason    why    Defendants       would    be

prejudiced considering they have yet to be served in this case.

Next, the       length   of delay     by   Plaintiff       was    minor     because    he

requested a status update on February 9th, just four days after

the dismissal R&R was entered.             Also, Plaintiff filed a notice of

change of address on March 26th, just three weeks after the Court's

Order dismissing the case.            This motion, while not immediately

filed, is still timely          under the one-year           limit set for          Rule

60(b)(1) motions.        See Fed. R. Civ. P. 60(c)(1).            Further, the Court

finds the reason for the delay. Plaintiff's failure to receive

notice due to multiple transfers, is not completely under                             his
control.      Although     updating     the       Court    of    address     changes   is

Plaintiff's duty, transfers between correctional facilities is

outside his control.            Finally, Plaintiff's multiple letters sent

to the Court requesting status updates demonstrate he acted in

good faith in attempting to stay appraised of what was happening

in his case.       Simply put. Plaintiff did not have notice of the

Court's R&R and dismissal Order, despite reasonable attempts to

stay updated on his case status.

      The Court also notes that Plaintiff is litigating this case

as a pro se prisoner.           While Plaintiff's unrepresented status does

not excuse mistakes regarding procedural rules,^ it is relevant in

making     "'an   equitable        decision"        that        considers      all     the

circumstances of Plaintiff's neglect. See Cheney, 71 F.3d at 850.

Accordingly,      the    Court    finds,     in    its    sound    discretion,        that

Plaintiff's neglect is excusable, and he is entitled to relief

from the Order dismissing his case.

      Plaintiff also seeks a stay in this action until he can return

to Autry State Prison where his case files are located.                        Instead,

the   Court   will      grant    Plaintiff     twenty-one        days   to    amend    his

complaint and provide the November 22nd Order and his prior Amended

Complaint.




^ McNeil V. United States, 508 U.S. 106, 113 (1993).

                                           7
                            IV.   CONCLUSION


     Based on the foregoing. Plaintiff's motion for relief from

judgment is GRANTED IN PART AND DENIED IN PART.        Because Plaintiff

demonstrated excusable neglect, his motion for relief from the

Court's dismissal Order is GRANTED.        The Order of March 7, 2018,

is hereby VACATED.     The Clerk is DIRECTED to REOPEN this case and

place it on the active docket.         Plaintiff is DIRECTED to file a

Second Amended Complaint within twenty-one (21) days from the date

of this Order. That amended complaint must comply with the Court's

instructions in the November 22nd Order.


     Plaintiff's motion for a stay in the proceedings is DENIED.

The Clerk is further DIRECTED to mail Plaintiff a copy of this

Order, the Court's November 22nd Order (doc. 17), and Plaintiff's

Amended Complaint (doc. 9), to Gwinnett County Detention Center,

2900 University Pkwy., Lawrenceville, GA 30043 and to Autry State

Prison, P.O. Box 648, Pelham, GA 31779.

     ORDER   ENTERED   at   Augusta,    Georgia,   this          day   of

November, 2018.




                                        J. RANOAL HALL,/GHIEF JUDGI
                                        UNITIIET STATES DISTRICT COURT
                                        SOUTHERN   DISTRICT OF GEORGIA
